DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please Cancel Claims 1 – 10 and 21 – 25


Allowable Subject Matter
Claims 11 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Yan et al. (US 2017/0237584) Section 0116, Rico Alvarino et al. (US 2017/0311250) Section 0049, Lei et al. (US 2017/0317816) Section 0145, and Lei et al. (US 2017/0093540) all teach a narrowband internet of things (NB-IoT) system wherein the synchronization signal of a cell is detected.  The prior art of record however fails to teach or render obvious the following features:
generate a matrix with frequency-domain cross-correlations between the plurality of extracted windows and the target synchronization signal; and determine a refined time offset estimate and a frequency offset estimate based on a maximum-valued element of the matrix.
determine a detection metric as a ratio of the peak value to the mean value, and report the detection metric as a scan result for the scan target center frequency to a protocol stack, wherein the peak value and the mean value are values of the cross-correlation
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al. (US 2017/0332357) Section 0085 teaches NB-IoT deployed in a guardband of a wideband system, Xue et al. (US 2017/02655156) Section 0065 teaches a channel raster offset, and Nicholls et al. (US 2009/0225743) Section 0011 teaches oscillator correction all of which are disclosed in the Applicants’ specification but are not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
June 11, 2021